NOT FOR PUBLICATION


                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


    JESUS ORTA,

          Plaintiff,
                                                                       Civil Action No. 18-03230
                  v.
                                                                                OPINION
    COMMISSIONER OF SOCIAL SECURITY,

          Defendant.


ARLEO, UNITED STATES DISTRICT JUDGE

         Before the Court is Jesus Orta’s (“Plaintiff”) request for review, ECF No. 15, pursuant to

42 U.S.C. §§ 1383(c)(3), 405(g), of the Administrative Law Judge’s (the “ALJ”) decision denying

Plaintiff’s application for disability insurance benefits (“DIB”) and supplemental security income

(“SSI”). This matter was previously remanded to the ALJ for an explanation of Plaintiff’s ability

to walk and stand for extended periods of time. For the reasons set forth in this Opinion, the Court

VACATES and REMANDS this case for further proceedings.

    I.   STANDARD OF REVIEW AND APPLICABLE LAW

         A. Standard of Review

         This Court has jurisdiction to review the Commissioner of Social Security’s (the

“Commissioner”) decision under 42 U.S.C. § 405(g). 1 The Commissioner’s application of legal

precepts is subject to plenary review, but his factual findings must be affirmed if they are supported

by substantial evidence. Markle v. Barnhart, 324 F.3d 182, 187 (3d Cir. 2003). Substantial


1
 The ALJ’s decision on remand is the final decision of the Commissioner because no exceptions were filed and the
Appeals Council did not otherwise assume jurisdiction. 20 C.F.R. § 404.984(d); 20 C.F.R. § 416.1484(d).
evidence is “such relevant evidence as a reasonable mind might accept as adequate.” Ventura v.

Shalala, 55 F.3d 900, 901 (3d Cir. 1995) (quoting Richardson v. Perales, 402 U.S. 389, 401

(1971)). Stated differently, substantial evidence consists of “more than a mere scintilla of evidence

but may be less than a preponderance.” McCrea v. Comm’r of Soc. Sec., 370 F.3d 357, 360 (3d

Cir. 2004).

        “[T]he substantial evidence standard is a deferential standard of review.” Jones v.

Barnhart, 364 F.3d 501, 503 (3d Cir. 2004). Accordingly, the standard places a significant limit

on the district court’s scope of review: it prohibits the reviewing court from “weigh[ing] the

evidence or substitut[ing] its conclusions for those of the fact-finder.” Williams v. Sullivan, 970

F.2d 1178, 1182 (3d Cir. 1992). Therefore, even if this Court would have decided the matter

differently, it is bound by the ALJ’s findings of fact so long as they are supported by substantial

evidence. Hagans v. Comm’r of Soc. Sec., 694 F.3d 287, 292 (3d Cir. 2012).

       In determining whether there is substantial evidence to support the Commissioner’s

decision, the Court must consider: “(1) the objective medical facts; (2) the diagnoses of expert

opinions of treating and examining physicians on subsidiary questions of fact; (3) subjective

evidence of pain testified to by the Plaintiff and corroborated by family and neighbors; and (4) the

Plaintiff’s educational background, work history, and present age.” Holley v. Colvin, 975 F. Supp.

2d 467, 475 (D.N.J. 2013), aff’d 590 F. App’x 167 (3d Cir. 2014).

       B. The Five-Step Disability Test

       Under the Social Security Act (“the Act”), disability is defined as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 416(i)(1). To determine whether a



                                                 2
claimant is disabled under the Act, the Commissioner applies a five-step test. 20 C.F.R. § 416.920.

First, the Commissioner must determine whether the claimant is currently engaging in “substantial

gainful activity.” Id. “Substantial gainful activity” is work activity involving physical or mental

activities that are “usually done for pay or profit, whether or not a profit is realized.” 20 C.F.R.

§ 416.972. If the claimant is engaged in substantial gainful activity, then he or she is not disabled

and the inquiry ends. Jones, 364 F.3d at 503. Alternatively, if the Commissioner determines that

the claimant is not engaged in substantial gainful activity, then the analysis proceeds to the second

step: whether the claimed impairment or combination of impairments is “severe.” 20 C.F.R.

§ 416.905(a). The regulations provide that a severe impairment is one that “significantly limits

[the claimant’s] physical or mental ability to do basic work activities.” Id. § 416.920(c). If the

claimed impairment or combination of impairments is not severe, the inquiry ends and benefits

must be denied. See id.

       At the third step, the Commissioner must determine whether there is sufficient evidence to

demonstrate that the claimant suffers from a cross-referenced impairment. 20 C.F.R. § 416.920(d).

If so, a disability is conclusively established and the claimant is entitled to benefits. Jones, 364

F.3d at 503. If not, the Commissioner, at step four, must decide if the claimant has the “residual

functional capacity” to perform his past relevant work. 20 C.F.R. § 416.920(e). If so, then the

claim for benefits must be denied. Id. § 416.960(b)(3).

       At the fifth step, if the claimant is unable to engage in past relevant work, the Commissioner

must ask whether “work exists in significant numbers in the national economy that [the claimant]

can do given [her] residual functional capacity and vocational factors.” 20 C.F.R. § 416.960(c).

The claimant bears the burden of establishing steps one through four. Bowen v. Yuckert, 482 U.S.

137, 146 n.5 (1987). The burden of proof shifts to the Commissioner at step five. Id.



                                                 3
 II.   BACKGROUND

       A. Procedural History

       In March 2011, Plaintiff applied for DIB and SSI, alleging disability as of March 22, 2011.

Administrative Transcript (“Tr.”) at 64, 220-34, ECF No. 7. His claims were denied initially and

upon reconsideration. Tr. 108-13, 117-19.

       On March 26, 2012, Plaintiff requested a hearing before an ALJ. Tr. 123. The ALJ held

hearings on July 22, 2013, and November 13, 2013, at which Plaintiff was represented by counsel.

Tr. 26-63. The ALJ issued her decision on December 4, 2013, finding that Plaintiff was not

disabled within the meaning of the Act. Tr. 7-25. The Appeals Council denied Plaintiff’s request

for review on June 3, 2015. Tr. 1-5.

       On August 7, 2015, Plaintiff appealed the Commissioner’s decision to the District Court.

Tr. 549-54. By an Opinion and Order dated October 25, 2016, the Honorable Claire C. Cecchi,

U.S.D.J., affirmed in part and vacated in part the ALJ’s decision, and remanded the case for further

proceedings. Tr. 555-68.

       On remand, the ALJ held a supplemental hearing at which both Plaintiff, who was

represented by counsel, and a vocational expert testified. Tr. 464-525. On November 8, 2017, the

ALJ issued another decision finding that Plaintiff was not disabled within the meaning of the Act.

Tr. 477-93. This appeal followed.

       B. Plaintiff’s Background

       Plaintiff was 42 years old on the alleged onset date. Tr. 266. He asserts disability due to

a back disorder and obesity. His chronic back pain began in 2007 as a result of heavy lifting at

work. Tr. 352. Plaintiff previously worked at a warehouse as a forklift operator, food selector,




                                                 4
and pick up selector, but he stopped working because he could no longer bend to pick up orders

due to his condition. Tr. 57-58, 271. He lives with his wife and three children. Tr. 56-57.

        In a Function Report dated November 11, 2011, Plaintiff reported that he goes outside

daily, goes grocery shopping two times per week, and performs household chores and attends

church three times per week. Tr. 301-08. He also noted that he can follow written and spoken

instructions and had “no problem paying attention.” Tr. 306.

        C. Medical History and Vocational Expert Testimony 2

        The Commissioner has summarized the medical evidence and testimony of the vocational

expert in his brief. See Def. Mem., ECF No. 16, at 3-7. The Court will address this evidence only

where necessary to the adjudication of Plaintiff’s claim in Section III, infra.

        D. The Initial ALJ Decision

        In her December 4, 2013, decision, the ALJ made the following findings: (1) Plaintiff met

the insured status requirements and had not engaged in substantial gainful activity since the alleged

onset date; (2) his back disorder and obesity were severe impairments; (3) his impairments did not

meet or medically equal the severity of the Listings; (4) he had the residual functional capacity

(“RFC”) to perform, inter alia, the exertional demands of light work and the mental demands of

simple and repetitive jobs; (5) he was unable to perform his past relevant work; and (6) there were

jobs existing in significant numbers in the national economy that he could perform. Tr. 532-40.

The ALJ therefore concluded that Plaintiff was not disabled within the meaning of the Act.

Tr. 540. In making the RFC determination, the ALJ specifically found that Plaintiff was able to

“stand/walk for 6 hours in an eight hour work day.” Tr. 534.




2
  This is a partial summary of the medical evidence and vocational expert testimony in the record, discussing only
those portions of the record relevant to this Court’s determination.

                                                        5
        E. The District Court’s Remand Order

        On appeal, the District Court affirmed in part and vacated in part the initial ALJ decision,

finding that: (1) the ALJ properly considered Plaintiff’s obesity; and (2) the RFC assessment was

supported by substantial evidence, except for the determination that Plaintiff can stand and walk

for six hours in an eight-hour workday. Tr. 555-68. The District Court explained that while Dr.

Seung Park and Dr. Jyosthsna Shastry, the two state agency consultants who reviewed Plaintiff’s

medical records, had opined that Plaintiff could stand and/or walk for six hours in an eight-hour

workday, Dr. Fusman, a consultative physician who examined Plaintiff, opined that Plaintiff was

limited in his ability to walk and stand for long periods of time. Tr. 567. The District Court

concluded that the consultants’ opinions and Dr. Fusman’s opinion were inconsistent, and the ALJ

“did not sufficiently explain her reason to discount Dr. Fusman’s opinion.” Tr. 567. While “the

ALJ was free to choose to rely upon the [consultants’] opinions,” the ALJ was required to “give

some reason for the evidence she reject[ed].” Tr. 567 (internal citation and quotation marks

omitted). In so finding, the District Court noted that the ALJ “merely cited . . . Plaintiff’s daily

activities . . . [h]owever, none of these activities appear to require Plaintiff to walk or stand for six

hours at a time without a break.” Tr. 567. As such, the District Court “remand[ed] the case to the

ALJ to provide an explanation as to Plaintiff’s ability to walk and stand for extended periods of

time.” Tr. 568.

        F. The ALJ Decision on Remand

        The same ALJ made the following findings on remand: (1) Plaintiff met the insured status

requirements and had not engaged in substantial gainful activity since the alleged onset date; (2)

his lumbar spine disorder was a severe impairment; (3) he did not have an impairment or

combination of impairments that meets or medically equals the severity of the Listings; (4) he had



                                                   6
the RFC to perform, inter alia, the exertional demands of light work and the mental demands of

simple and repetitive jobs, and he must be given the option to sit and stand at will during the

workday; (5) he was unable to perform his past relevant work; and (6) there were jobs existing in

significant numbers in the national economy that he could perform. Tr. 477-87. At step two, the

ALJ did not mention Plaintiff’s obesity. Tr. 428-83. In her RFC analysis, the ALJ accorded

“significant weight” to both Dr. Fusman’s and the state consultants’ opinions. Tr. 485-86. At step

five, the ALJ explained that the vocational expert had identified jobs existing in significant

numbers in the national economy that Plaintiff could perform. Tr. 487. These jobs would require

Plaintiff to stand or walk for only one-third of the workday, or approximately two-and-two-thirds

hours. Tr. 487-88.

III.   ANALYSIS

       Plaintiff argues that reversal or remand is warranted for three reasons: (1) the ALJ failed

to comply with the District Court’s remand order; (2) the ALJ’s remand decision did not include

a pain evaluation; and (3) the ALJ improperly rejected the opinions of two treating physicians.

Defendant maintains that the ALJ’s decision is supported by substantial evidence. The Court

agrees with Plaintiff as to the first assignment of error and remands this case for further

proceedings.

       A. The ALJ Failed to Comply with the Remand Order

       In its remand order, the District Court directed the ALJ “to provide an explanation as to

Plaintiff’s ability to walk and stand for extended periods of time.” Tr. 568. On remand, however,

while the ALJ accorded significant weight to both Dr. Fusman’s and the state consultants’

opinions, she did not resolve the apparent discrepancy between their opinions. As noted above,

Dr. Fusman opined that Plaintiff was “limited in his ability to walk and stand for long periods.”



                                                7
Tr. 445. By contrast, the state consultants found that Plaintiff was able to stand and/or walk for

approximately six hours in an eight-hour workday. Tr. 76, 95. The ALJ concluded that these

opinions were “consistent with the medical record as a whole,” Tr. 485-86, but did not, contrary

to the District Court’s remand order, provide any reason for discounting any portion of the

opinions.

       The Commissioner’s argument that remand is not warranted because the vocational expert

identified sedentary work that Plaintiff could perform is unavailing. See Def. Mem. at 10-11. At

step five, the ALJ relied on the vocational expert’s opinion that Plaintiff was capable of performing

certain jobs that “only require[d] standing or walking for 1/3 of the work day,” which “would be

only 2 and 2/3 hours of the work day.” Tr. 487-88; see also Tr. 516 (ALJ posing hypothetical to

vocational expert based on “someone who can perform the demands of sedentary work . . . stand

or walk two hours in an eight-hour day”). Before the Court can meaningfully review whether

Plaintiff is able to perform these jobs, however, the opinions of Dr. Fusman and the state

consultants must be reconciled. Therefore, the ALJ is directed to resolve the discrepancy between

these opinions and specifically explain “Plaintiff’s ability to walk and stand for extended periods

of time.” Tr. 568. In making the disability determination on remand, the ALJ should consider:

(1) whether the fact that Dr. Fusman found Plaintiff “limited in his ability to walk and stand for

long periods” precludes Plaintiff from performing the sedentary work identified by the vocational

expert; and (2) Dr. Fusman’s note that Plaintiff cannot walk at a reasonable pace. Tr. 445, 447;

see generally K.K. on behalf of K.S. v. Comm’r of Soc. Sec., No. 17-2309, 2018 WL 1509091, at

*7 (D.N.J. Mar. 27, 2018) (remanding for further proceedings after ALJ failed to comply with

district court’s prior remand instructions).




                                                 8
        B. The ALJ Properly Considered Plaintiff’s Subjective Complaints of Pain

        Plaintiff asserts, in conclusory fashion, that the ALJ failed to consider his subjective

complaints of pain and reconcile those complaints with the medical evidence in the record. This

argument, however, is belied by the ALJ’s repeated references to both Plaintiff’s hearing testimony

and Function Report regarding his back pain. Tr. 484. Indeed, after considering Plaintiff’s

reported pain, the ALJ explained that based on her review of the medical evidence, “although

[Plaintiff] has received treatment for his physical impairment, his overall condition is not of a

disabling character.” Tr. 484. The ALJ specifically found that some of Plaintiff’s complaints were

contradicted by the medical record. As just one example, the ALJ noted that while Plaintiff

testified his pain was worse on his left leg, Dr. Fusman found on physical examination that

Plaintiff’s pain was worse on his right leg. See Tr. 445, 484. The Court finds that the ALJ’s

evaluation of Plaintiff’s subjective complaints of pain was supported by substantial evidence,

particularly because some of Plaintiff’s complaints conflicted with the medical evidence in the

record. 3

        C. The ALJ’s Assessment of Dr. Szenkiel’s and Dr. Khan’s Opinions Is Supported
           by Substantial Evidence

        As to Plaintiff’s arguments regarding the opinions of treating physicians Dr. Grace

Szenkiel, M.D., and Dr. Dewan S. Khan, M.D., the Court finds that the ALJ’s assessment of these

opinions is supported by substantial evidence. With respect to Dr. Szenkiel, Plaintiff appears to

take issue only with the doctor’s 2012 opinion. See Pl. Mem. at 29, ECF No. 15; see also Tr. 486.

According to Plaintiff, Dr. Szenkiel’s opinion was improperly rejected because it is consistent with

Dr. Fusman’s opinion. This argument is without merit.



3
 In addition, and as Defendant correctly points out, Plaintiff has not identified what additional limitations were
warranted as a result of his subjective complaints that the ALJ did not already include in the RFC.

                                                        9
       In its remand order, the District Court already affirmed the ALJ’s evaluation of Dr.

Szenkiel’s 2012 opinion because it “was supported by substantial evidence.” Tr. 567. Moreover,

as the ALJ made clear in her opinion, Dr. Szenkiel’s opinions were accorded partial weight because

they were “not fully consistent with her own treatment notes,” not, as Plaintiff suggests, for being

inconsistent with other evidence in the record. Tr. 486 (emphasis added). As such, the ALJ’s

assessment of Dr. Szenkiel’s opinions was proper.

       Finally, with respect to Dr. Khan, the ALJ’s finding that Dr. Khan’s opinion is entitled to

only partial weight is supported by substantial evidence because, as the ALJ noted, the opinion

lacks a “specific assessment of [Plaintiff’s] limitations.” Tr. 486. Dr. Khan’s opinion consisted

of a three-sentence letter stating, in relevant part, that Plaintiff “suffers from back pain due to

lumbar herniated disc and hyperlipidemia.” Tr. 646. The opinion was accompanied by an

“Application for Vehicle License Plates and/or Placards for Persons with a Disability,” in which

Dr. Khan certified that Plaintiff “[i]s severely and permanently limited in his ability to walk

because of an . . . orthopedic condition.” Tr. 647. Dr. Khan’s opinion does not contain clinical or

other medical findings. As it is well-established that “[a]n ALJ . . . may afford a treating

physician’s opinion more or less weight depending upon the extent to which supporting

explanations are provided,” Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999), the Court finds

that the ALJ’s evaluation of Dr. Khan’s opinion was proper.

IV.    CONCLUSION

       For the foregoing reasons, the determination of the Commissioner is vacated and remanded

for further proceedings. An appropriate order follows.




                                                10
Date: January 31, 2020        /s/ Madeline Cox Arleo
                              Hon. Madeline Cox Arleo
                              UNITED STATES DISTRICT JUDGE




                         11
